PER CURIAM:
On the 14th day of April, 1965, being the return day of the Order to Show Cause issued on April 6, 1965, there personally appeared before the Court, R. G. Anderson, Esq., of the firm of Aronow & DeGrandpre, attorneys for the applicant, Sumatra Oil Corporation; Franklin S. Longan, Esq., of the firm of Longan & Holmstrom, attorneys for the respondent Court and Honorable R. D. McPhillips, Judge thereof; Selden S. Frisbee, Esq., of the firm of Frisbee & Moore, attorneys for Ralph E. Fair, the court authorized lessee.
Thereupon R. G. Anderson, Esq., moved the court to dismiss its Order to Show Cause and further moved to dismiss this original proceeding for the reason that all matters in connection therewith had been resolved and fully settled by agreement of all parties. The motions were concurred in by Messrs. Longan and Frisbee.
Now therefore, the Court being full advised in the premises, and in pursuance of the motions and stipulations of counsel;
It is ordered that the Order to Show Cause dated April 6, 1965, returnable April 14, 1965, be, and it hereby is, dismissed and vacated.
It is further ordered that this original proceeding be, and it hereby is, dismissed.